Cite as 2015 Ark. 311

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-13-514

BRUCE WAYNE BROWN                                    Opinion Delivered July   23, 2015
                                 APPELLANT
                                                     PRO SE MOTION TO RESPOND TO
V.                                                   CIRCUIT COURT’S AMENDED
                                                     ORDER
                                                     [GARLAND COUNTY CIRCUIT
STATE OF ARKANSAS                                    COURT, NO. 26CR-10-272]
                                   APPELLEE
                                                     HONORABLE MARCIA R.
                                                     HEARNSBERGER, JUDGE

                                                     REMANDED FOR EVIDENTIARY
                                                     HEARING AND FINDINGS OF FACT;
                                                     MOTION MOOT.


                                           PER CURIAM


       Appellant Bruce Wayne Brown appealed the denial of his pro se petition for

postconviction relief filed pursuant to Arkansas Rule of Criminal Procedure 37.1 (2011). This

court remanded the matter for findings of fact to address a jurisdictional issue raised by the

record. Brown v. State, 2015 Ark. 97.

       As we noted in our previous opinion, because the issue of whether the underlying Rule

37.1 petition is properly verified is determinative of our jurisdiction to hear the appeal, remand

to the circuit court for factual findings concerning the verification of the petition was necessary.

Id. On remand, the circuit court entered an amended order dismissing Brown’s Rule 37.1

petition for lack of proper verification as required by Arkansas Rule of Criminal Procedure

37.1(c) and (d). It does not appear from the supplemental record returned on remand that the

circuit court held a hearing or took any evidence on the matter.
                                      Cite as 2015 Ark. 311

       After the circuit court returned its findings of fact, Brown filed the motion that is now

before us seeking to respond to the circuit court’s amended order. Because it is apparent from

the motion that Brown has evidence that he wishes to submit for consideration concerning the

verification issue, a hearing in the circuit court is appropriate. Accordingly, we again remand the

matter to the circuit court for an evidentiary hearing and for factual findings concerning

verification of the petition. Brown’s motion is moot. The circuit court shall return its findings

of fact, along with a transcript of the hearing on the matter, within ninety days from the date of

this order. Further action on the pending appeal is delayed until the findings of fact and hearing

transcript are received.

       Remanded for evidentiary hearing and findings of fact; motion moot.




                                                2